                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION




JORDAN BAUTISTA,

                    Plaintiff,
v.
                                                        Case No. 5:18-cv-503-Oc-34PRL
JAMES TAYLOR,

                    Defendant.



                                        ORDER

                                        I. Status

      Plaintiff Jordan Bautista, a federal inmate incarcerated at the United States

Penitentiary (USP) in Terre Haute, Indiana, initiated this action on September 27, 2018,

by filing a Complaint (Doc. 1). He filed an Amended Complaint (Doc. 6) on November 16,

2018, and a Second Amended Complaint (SAC; Doc. 13) on January 28, 2019. In the

SAC, Bautista asserts claims pursuant to Bivens1 against James Taylor, a deputy captain

at the USP in Coleman, Florida. He alleges that Defendant Taylor violated his First

Amendment right when he enacted a policy banning publications, such as magazines,

newspapers, and books, for special housing unit (SHU) inmates. He states that the

publication ban isolated him from the outside world for almost one year, which resulted in

“a severely deteriorated medical condition” and “isolative effects” on his autism spectrum



      1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).
and post-traumatic stress disorders and depression. SAC at 5.2 As relief, he requests

monetary damages.

       This matter is before the Court on Defendant’s Motion to Dismiss (Motion; Doc.

29) with exhibits (Doc. 29 at 12-35). The Court advised Bautista that granting a motion to

dismiss would be an adjudication of the case that could foreclose subsequent litigation

on the matter and gave him an opportunity to respond. See Order (Doc. 24). Bautista filed

a response in opposition to the Motion. See Plaintiff’s Response to Defendant Taylor’s

Motion to Dismiss (Response; Doc. 30). Thus, the Motion is ripe for review.

                               II. Plaintiff’s Allegations3

       As to the underlying facts, Bautista asserts that Deputy Captain James Taylor

enacted a policy that prohibited SHU inmates from obtaining or possessing publications.

See SAC at 5. According to Bautista, in December 2017, he was not permitted to receive

magazines, newspapers, or books, some of which he had ordered before the policy’s

enactment. See id. He states that the SHU was filled to “capacity,” and believes the policy

was enacted to make the SHU conditions “extremely uncomfortable” in an effort to

“discourage” inmates from seeking protective custody. Id. He describes his isolated cell

as “a square, concrete, windowless box” where he sat for almost one year “with no




       2
         The Court cites to the document and page numbers as assigned by the
Court’s Electronic Case Filing System.
       3
         The SAC is the operative pleading. In considering a motion to dismiss, the
Court must accept all factual allegations in the SAC as true, consider the
allegations in the light most favorable to the plaintiff, and accept all reasonable
inferences that can be drawn from such allegations. Miljkovic v. Shafritz and
Dinkin, P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations and citations
omitted). As such, the recited facts are drawn from the SAC and may differ from
those that ultimately can be proved.
                                                2
concept of any current events.” Id. He avers that he was despondent, highly irritable,

depressed, and “even suicidal” as a result of the isolation. Id.

                             III. Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

(citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also

Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)



                                                 3
(internal citation and quotations omitted). Indeed, “the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)4

(quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

(internal citation omitted), overruled in part on other grounds as recognized in Randall,

610 F.3d at 706).

                             IV. Summary of the Arguments

       In the Motion, Defendant requests dismissal of Bautista’s claim against him

because Bautista failed to exhaust his administrative remedies, as required by the Prison

Litigation Reform Act (PLRA), before filing the instant Bivens lawsuit. See Motion at 3-5.

Next, he maintains that Bautista is not entitled to compensatory and punitive damages




       4
          “Although an unpublished opinion is not binding . . . , it is persuasive
authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per
curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished
opinions are not considered binding precedent, but they may be cited as
persuasive authority.”).

                                                 4
under 42 U.S.C. § 1997e(e) because he has not alleged any physical injury resulting from

Defendant’s acts and/or omissions. See id. at 5-6. Finally, Defendant argues that the

application of the Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), test precludes Bautista’s First

Amendment claim. See id. at 6-10. In his Response, Bautista maintains that he exhausted

the administrative grievance procedures to the extent they were available to him. See

Response at 3-5. Next, he argues that the Abbasi case is distinguishable from the instant

action. See id. 1-2. He asserts that he is entitled to monetary damages because he “was

forced to stare at a wall for 24 hours per day” for eight months, id. at 2, and that such

“extensive periods of sensory deprivation” amounted to torture, id. at 3.

                        V. Exhaustion of Administrative Remedies

                                     A. PLRA Exhaustion

       The PLRA requires an inmate wishing to challenge prison conditions to first

exhaust all available administrative remedies before asserting any claim under Bivens.

See 42 U.S.C. § 1997e(a);5 see Alexander v. Hawk, 159 F.3d 1321, 1324 (11th Cir. 1998)

(stating that “section 1997e(a) applies to [plaintiff’s] Bivens action”). Nevertheless, a

prisoner such as Bautista is not required to plead exhaustion. See Jones v. Bock, 549

U.S. 199, 216 (2007). Instead, the United States Supreme Court has recognized that

“failure to exhaust is an affirmative defense under the PLRA[.]” Id. Importantly, exhaustion

of available administrative remedies is “a precondition to an adjudication on the merits”




       5
           The PLRA, at 42 U.S.C. § 1997e, provides:
             “(a) Applicability of Administrative Remedies. No action shall be
             brought with respect to prison conditions under section 1983 of this
             title, or any other Federal law, by a prisoner confined in any jail, prison,
             or other correctional facility until such administrative remedies as are
             available are exhausted.”
                                                   5
and is mandatory under the PLRA. Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008).

Not only is there a recognized exhaustion requirement, “the PLRA … requires proper

exhaustion” as set forth in the applicable administrative rules and policies of the

institution. Woodford v. Ngo, 548 U.S. 81, 93 (2006).

                   Because exhaustion requirements are designed to
             deal with parties who do not want to exhaust, administrative
             law creates an incentive for these parties to do what they
             would otherwise prefer not to do, namely, to give the agency
             a fair and full opportunity to adjudicate their claims.
             Administrative law does this by requiring proper exhaustion of
             administrative remedies, which “means using all steps that the
             agency holds out, and doing so properly (so that the agency
             addresses the issues on the merits).”

Woodford, 548 U.S. at 90 (citation omitted). Indeed, “[p]roper exhaustion demands

compliance with an agency’s deadlines and other critical procedural rules[.]” Id.

      In Ross v. Blake, the Supreme Court instructed that “[c]ourts may not engraft an

unwritten ‘special circumstances’ exception onto the PLRA’s exhaustion requirement.

The only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate need

exhaust only such administrative remedies as are ‘available.’” 136 S. Ct. 1850, 1862

(2016). For an administrative remedy to be available, the “remedy must be ‘capable of

use for the accomplishment of [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084

(11th Cir. 2008) (quoting Goebert v. Lee Cty., 510 F.3d 1312, 1322-23 (11th Cir. 2007)).

In Ross, the Court identified three circumstances in which an administrative remedy would

be considered “not available.” Ross, 136 S. Ct. at 1859. First, “an administrative

procedure is unavailable when (despite what regulations or guidance materials may

promise) it operates as a simple dead end—with officers unable or consistently unwilling

to provide any relief to aggrieved inmates.” Id. Next, “an administrative scheme might be



                                                6
so opaque that it becomes, practically speaking, incapable of use.” Id. In such a situation,

“some mechanism exists to provide relief, but no ordinary prisoner can discern or navigate

it.” Id. Finally, a remedy may be unavailable “when prison administrators thwart inmates

from taking advantage of a grievance process through machination, misrepresentation,

or intimidation.” Id. at 1860.

       The determination of whether an inmate exhausted his available administrative

remedies prior to pursuing a cause of action in federal court is a matter of abatement and

should be raised in a motion to dismiss or be treated as such if raised in a summary

judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). Because failure to

exhaust administrative remedies is an affirmative defense, the defendant bears “the

burden of proving that the plaintiff has failed to exhaust his available administrative

remedies.” Turner, 541 F.3d at 1082. The Eleventh Circuit has articulated a two-step

process that the Court must employ when examining the issue of exhaustion of

administrative remedies.

                     After a prisoner has exhausted the grievance
              procedures, he may file suit under § 1983. In response to a
              prisoner suit, defendants may bring a motion to dismiss and
              raise as a defense the prisoner’s failure to exhaust these
              administrative remedies. See Turner, 541 F.3d at 1081. In
              Turner v. Burnside we established a two-step process for
              resolving motions to dismiss prisoner lawsuits for failure to
              exhaust. 541 F.3d at 1082. First, district courts look to the
              factual allegations in the motion to dismiss and those in the
              prisoner’s response and accept the prisoner’s view of the
              facts as true. The court should dismiss if the facts as stated
              by the prisoner show a failure to exhaust. Id. Second, if
              dismissal is not warranted on the prisoner’s view of the facts,
              the court makes specific findings to resolve disputes of fact,
              and should dismiss if, based on those findings, defendants
              have shown a failure to exhaust. Id. at 1082-83; see also id.
              at 1082 (explaining that defendants bear the burden of
              showing a failure to exhaust).

                                                7
Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

v. Sims, 679 F. App'x 819, 823-24 (11th Cir. 2017).

                     B. Bureau of Prison’s Grievance Procedure

       The Bureau of Prisons (BOP) provides an internal grievance procedure for its

inmates. See 28 C.F.R. § 542.10, et seq. Generally, to properly exhaust administrative

remedies, a prisoner must complete a three-step sequential process if the informal

resolution procedures fail to resolve the issue.6 As to the formal grievance procedures,

an inmate first must submit a Request for Administrative Remedy on the BP-9 form to the

Warden within twenty days of the incident. See 28 C.F.R. § 542.14(a). If the inmate is not

satisfied with the Warden’s response, he may submit an appeal on the BP-10 form to the

Regional Director within twenty days of the Warden’s response. See 28 C.F.R. §

542.15(a). If the inmate is dissatisfied with the Regional Director’s response, he may

submit an appeal on the BP-11 form to the General Counsel within thirty days of the

Regional Director’s response. See id.

                           C. Bautista’s Exhaustion Efforts

       Defendant maintains that Bautista failed to properly exhaust his administrative

remedies as to the First Amendment claim against him before filing the instant lawsuit.

See Motion at 3-5. In support of his position, Defendant submitted the relevant grievance

exhibits. See Doc. 29 at 13-35. According to BOP records, Bautista submitted a grievance

and appeal relating to the publication ban: (1) Request for Administrative Remedy, No.




       6
       A federal inmate must “first present an issue of concern informally to staff”
who must “attempt to informally resolve the issue before an inmate submits a
Request for Administrative Remedy.” See 28 C.F.R. § 542.13(a).
                                                8
934356-F1, received on March 15, 2018, see Doc. 29 at 22, and (2) Regional Appeal, No.

934356-R1, received on April 10, 2018, see Doc. 29 at 23; 13-15, Declaration and

Certification of Records by Jeanie Register (Register Declaration). In the Register

Declaration, she explained Bautista’s exhaustion efforts.

               Computerized administrative remedy records maintained by
               the Bureau reveal that inmate Bautista is familiar with the
               administrative remedy process having submitted 31
               administrative remedies during his incarceration. Specific to
               the allegations in the present case, records show that on
               March 15, 2018, the institution received administrative
               remedy number 934356-F1 from inmate Bautista complaining
               that magazines and newspapers should be authorized in the
               Special Housing Unit to all inmates. On March 20, 2018, the
               institution rejected the remedy stating that it “must be
               concerning oneself - not the inmate population (OTH).” Inmate
               Bautista was also instructed that he could resubmit his
               request in proper form within 5 days of the rejection notice
               (RSF).[7] There is no record that inmate Bautista resubmitted
               the request at the institutional level. On April 10, 2018, the
               Regional office received administrative remedy number
               934356-R1 again complaining that he wanted magazines and
               newspapers [to] be authorized in the Special Housing Unit to
               all inmates. The remedy was rejected on May 2, 2018, and he
               was provided direction on how to cure the remedy (DIR).[8]
               There is no record that inmate Bautista filed any additional
               remedies related to this issue.

Register Declaration at 14 (enumeration omitted).

       According to Bautista, the Warden rejected his grievance, and he appealed the

Warden’s rejection to the Regional Director, who concurred with the Warden and rejected

the appeal. See SAC at 7. Bautista maintains that he did not appeal to the final level since

“it appeared [he] could not file a grievance about the issue.” Id. In his Response, he




       7
           See Doc. 29 at 22.
       8
           See Doc. 29 at 24.
                                                9
maintains that the administrative grievance procedure was “incapable of use,” Response

at 4 (quoting Ross, 136 S. Ct. 1859), and therefore unavailable to him. He explains, in

pertinent part:

              The USP Coleman II Warden and the Southeast Regional
              office both rejected the grievance filed by the Plaintiff
              concerning the publication ban. When the Plaintiff filed his BP-
              9 first stage remedy, Warden Charles Lockett rejected the
              grievance stating that the Plaintiff could not file a remedy
              concerning the whole inmate population. The rejection went
              onto [sic] state that the Plaintiff could resubmit his complaint
              on the “proper form,” but failed to specify exactly what a
              proper form would be. Since the BOP’s regulations failed to
              specify what exactly a proper form would be either, the
              Plaintiff appealed the rejection to the regional office. Without
              elaborating, the Regional office affirmed the rejection. The
              BOP’s Administrative Remedy process is governed by 28
              CFR 542. Per 542.17(c), a prisoner may appeal a rejection to
              the next highest level, at which point the BOP’s staff m[a]y
              affirm or reverse the rejection. There is no requirement to
              appeal a rejection once it has been affirmed by the next
              highest level. Further, under the subpart titled “criteria for
              rejection,” there was no basis for the BOP to reject the
              Plaintiff’s remedy. Basis for rejection includes profanity,
              abusive language, or failure to comply with the procedural
              rules. A review of the rules reveals that no part prohibits the
              filing of a remedy which concerns an unconstitutional policy.
              Further, BOP policy 1330.18 instructs prison officials to “be
              flexible, keeping in mind that major purposes of (the
              administrative remedy) Program are to solve problems and be
              responsive to issues inmates raise.” Nothing in that policy or
              Federal Regulations precluded the Plaintiff from filing a
              complaint over the publication ban. Here[,] the Plaintiff was
              not made aware of the prison administrator and Regional
              Office’s predetermination that a remedy alleging an
              unconstitutional prison rule affecting the segregated prison
              population would not be accepted. Further, no guidance in the
              form of policy, Federal Regulation, or staff instruction existed
              as to what the “proper form” would be to circumnavigate the
              obscure and arbitrary rejection of the gr[ie]vance. Therefore,
              the second circumstance described by the Supreme Court in
              Ross v. Blake applies to make the exhaustion of
              Administrative Remedies impossible.



                                                10
                     ....

              Because the BOP’s own rejections prevented the remedy
              system from being “capable of use for accomplishment of it[]s
              purpose” in the matter at bar, the Defendant’s exhaustion
              claim must fail. The BOP cannot erect confusing, arbitrary,
              and insurmountable procedural hurdles for [the] purpose of
              ensuring an inmate’s inability to exhaust his remedies, then
              rely on a failure-to-exhaust defense when the BOP itself was
              responsible for the inmate’s inability to exhaust.

Response at 4-5 (capitalization omitted).

       As to the initial step in the two-part process for deciding motions to dismiss for

failure to exhaust under the PLRA, the Eleventh Circuit has instructed:

              Deciding a motion to dismiss for failure to exhaust proceeds
              in two steps: first, looking to the defendant’s motion and the
              plaintiff’s response, the court assesses whether dismissal is
              proper even under the plaintiff’s version of the facts; and
              second, if dismissal is inappropriate under the plaintiff’s
              version of the facts, the court makes “specific findings in order
              to resolve the disputed factual issues related to exhaustion.”
              Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The
              burden is on the defendant to show a failure to exhaust. Id.

Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam). Accepting Bautista’s

view of the facts as true, a dismissal of the claim against Defendant Taylor for lack of

exhaustion is not warranted at the first step. Thus, the Court proceeds to the second step

in the two-part process where the Court considers Defendant’s arguments regarding

exhaustion and makes findings of fact.

       To fully exhaust, Bautista was required to resubmit the grievance and address the

publication ban and its effect on him, not the entire SHU population. Bautista’s assertion

that the BOP’s administrative grievance procedure was unavailable to him is unavailing.

First, 28 C.F.R. § 542.10(a) states:




                                                11
             The purpose of the Administrative Remedy Program is to
             allow an inmate to seek formal review of an issue relating to
             any aspect of his/her own confinement. An inmate may not
             submit a Request or Appeal on behalf of another inmate.

Id. (emphasis added). Bautista acknowledges that Warden Lockett rejected the

grievance, stating that Bautista was not permitted to file a request for administrative

remedy concerning the whole inmate population, but could resubmit the grievance. See

Response at 4. Next, according to Bautista, the BOP rules do not “specify exactly” what

a “proper form” would be, and neither the Warden nor the Regional Office told him what

“proper form” he needed to resubmit. See id. However, the BOP rules describe the

“appropriate” forms to use when submitting a grievance and appeals. 28 C.F.R. §

542.14(a) (request for administrative remedy on the BP-9 form to the Warden); 28 C.F.R.

§ 542.15(a) (appeal on the BP-10 form to the Regional Director); see id. (appeal on the

BP-11 form to the General Counsel). While Bautista attempted to exhaust the publication

ban claim by submitting a grievance form to the Warden and an appeal to the Regional

Office, he failed to properly exhaust because he failed to resubmit a grievance to the

Warden and address how the publication ban affected him. See Register Declaration at

4. As such, Defendant Taylor’s Motion is due to be granted with respect to the exhaustion

issue as to Bautista’s First Amendment claim against him.

      Therefore, it is now

      ORDERED:

      1.     Defendant’s Motion to Dismiss (Doc. 29) is GRANTED, and Bautista’s claim

             against him is DISMISSED without prejudice for failure to exhaust his

             administrative remedies.




                                              12
      2.    The Clerk shall enter judgment accordingly, terminate any pending motions,

            and close the case.

      DONE AND ORDERED in Chambers, this 1st day of April, 2020.




sc 3/13
c:
Jordan Bautista
Counsel of Record




                                            13
